tp
     .
Bon. T. M. Trimble, paga #2

          "Xt is our aonstrutition
                                 thnt the oontraots cran
     -lY affect those ahlldren in the distrlot at the
     time the contra&s are aonsummtsd,*
          Replying,to tha above, we reapeotfullycell,yourat-
tention to O~IXI~JXWnumbered O-4855 and 0-4855~1.
         Article   2696   reads aa r0li0ws;
         "Any ohlld lavifullgenrolleb in any diatriat
    ar independentdlstrlot,nay by ordar of the
    county auperlntendent,~ ba ~rsnaierredto the en-
    rollmant or any other dietrlot dp indepandant
    diatriatin the aanm county upon a written ep-
    pliaation of the parent m guardian cc person
    having lawful aontrol ot'auoh child, filed with.
    the oountg aupar%ntendant pravidea that any
    district or independentalatrlot bafng diasatia-
    iied tith ang tranater.madob the aountg super-
    intsndentmreyappeal irermsuag eotion to 6ho
    aountg boa& o? truatees~af   aala oounty who ahall
    have tbs right to anal WI oanaal tha transfer
    allowed bs the aaunty saparlntwiuaat.




          Wpoa the aerbizioaOion  of the transfer OS any
    ahild, tiom one dAetriat%a annothardlatriat,
    ale aallay superint4ILuent or the oauaty la whx3
    the ehlld resides at th4 tlmo of t&e tranafar, tha
    StateD4pritnwmtof Eduoatlcm    8hall authoeiasthe
    state !hwustarer to p4y ma? aima*     the pksr~8qita
    appmtlolaasat,   in   iaa4pona4a~   dist x ata 4f tl*o
    huadrad (400) or nmre fwholemtiapspulatien,   to tha
    tUniiriat to whiah suah ahlld lo tnnsfarza&j aad in
    8ll other dietriats, be aouaty superlattmdoats,to
         id b k&n to the rsapeatiire dZstriats to rhiah
    b"r ahilirem ax-atrenafarm4~ prmia4u,
    ma                                        a0 trms-
    rer ahall bs aado attar August let, Aat8 X905,
    263; Aats 1935, I&h Lag&, pI I+@, ~Ca,-          p-*.
                                            201, sad,',
           ~hildmn tranafarW,out of a dlstriat cicm to A ust
                                                  ii
1 are no longer on the sehola5tioanrollmaat of their  homa ifIb
                                 of the reoelvlng dldtrhli,
trlate, but ara on the aarol.ke8it
and are not inaludea in a transfar e6?ntraatmade Chekwaftar;
and your question is 80 83aawerea~i
                                     VerF auly youra
                               ATT-      crsIQsB&OF TgKAR
AwRom     OCTI 4, 1943         By /a/   C. F. Gibson
    #rover 9al.lars                        Aesiataat
   FYI!ASICTANT A’YPORNEYGm,       AFTROm CPI19Ia3 COMBITTEE, By